Title: James Madison to John P. Kennedy, 22 November 1833
From: Madison, James
To: Kennedy, John P.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Novr. 22. 1833
                            
                        
                        J. Madison with his respects to Mr. Kennedy thanks him for the copy of his Address before the "American
                            Institute"
                        He could not but read with much pleasure so able a discussion of an interesting subject, presented with all
                            the attraction which elegance of language could give it.
                        
                            
                                
                            
                        
                    